Title: From John Quincy Adams to Abigail Smith Adams, 23 April 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				86.
					My dear Mother.
					Ealing. 23. April 1816.
				
				I wrote you last week by Captain Bronson, and sent you a Volume of Letters from the Continent, about the Battle of Waterloo and the like, by the Poet Walter Scott—I now send you a Newspaper in which you will find certain effusions of another personage, who is not only a Poet but a Lord—He has been married little more than a year, and is already separated from his wife—Partly, as his verses acknowledge, in consequence of some fault of his own, and partly as they alledge, by the suggestions of an evil Spirit in the shape of a governess, intriguing to embitter and envenom the resentment of his wife, and to make it unplacable—The Lady, it seems thought it necessary to fly for refuge with an infant daughter to her father, and scandal having become unusually malignant in her whispers against the noble Bard, he wrote the two Poems, which you will find in the Paper.—Had his real object been to obtain reconciliation and forgiveness, it is impossible that the Verses addressed to the wife should have failed of success, had they been alone. But the burning caustic of the other poem, took off all the healing virtues of the Farewell; the Lady was inexorable, and the Separation has been finally consummated—Lord Byron leaves England immediately, and will probably close tragically his wild and eccentric career.In the profound tranquility that prevails over the whole civilized world, there is nothing stirring to excite an interest, but the adventures and misfortunes of individuals—The Deaths and Diseases, and Marriages of King’s and Princes form the most prominent Articles in the News of the time. There has been for some Months much complaint of distress in this Country owing to the cheapness of agricultural produce; but the prices are rapidly rising again, and the clamour has already subsided. The Prince Regent has recovered from his fit of the Gout, and the Princess Charlotte his daughter is to be married next week to the Prince of Coburg.We are all well, and the boys have just returned to school after the Easter Holidays Yours with unalterable affection
				
					A.
				
				
			